DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 5, the cancelation of claims 2, 4, 13-14 and 20, the withdrawal of claims 8-10 and 16-19, as well as the addition of claims 22-23, as filed on November 4, 2021, are acknowledged. 
Applicant’s arguments, see Remarks filed on November 4, 2021, with respect to amended claims 1 and 5 have been fully considered and are persuasive.  Therefore, the previous rejections to the claims and their dependent claims, as set forth in Office action mailed on August 6, 2021, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 7, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US20030178320).
	Regarding claim 5, Liu discloses a polishing composition (abstract) comprising: a sulfonic acid compound thereof which contains a nitrogen atom and has a molecular weight of less than 1,000 (2-amino-1-naphthalenesulfonic acid, paragraph 0071); an abrasive grain (paragraph 0032); and a dispersing medium (solvent, paragraph 0032); wherein the sulfonic acid compound is 2-amino-1-naphthalene sulfonic acid (paragraph 0078); and the composition is substantially free of an oxidizing agent (an oxidizer is optional, paragraph 0032). Liu is silent about the composition is a tungsten dissolution inhibitor; however, it is noted that claim 5 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Regarding claim 21, the limitation recited in the wherein clause simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 23, Liu discloses wherein the sulfonic acid compound is 2-amino-1-naphthalene sulfonic acid (paragraph 0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 11-12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20040053499) in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used).
Regarding claim 1, Liu discloses a composition for surface treatment (abstract), comprising: a sulfonic acid compound or a salt thereof which contains a nitrogen atom and has a molecular weight of less than 1,000 (2-amino-1-naphthalenesulfonic acid, paragraph 0078), a polymer compound having an anionic functional group or a group of a salt thereof (polyalkylaryl ether phosphate, paragraph 0071); and a dispersing medium (solvent, paragraph 0059); wherein the sulfonic acid compound or the salt thereof is 2-amino-1-naphthalene sulfonic acid (paragraph 0078); and the composition for surface treatment is substantially free of an oxidizing agent (paragraph 0059). Liu is silent about the composition is a tungsten dissolution inhibitor; however, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Regarding claim 11, the limitation recited in the wherein clause simply expresses intended use of the recited composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
Regarding claim 12, Liu discloses wherein the composition for surface treatment is substantially free of an abrasive grain (paragraph 0059).
Regarding claim 15, Liu discloses wherein the dispersing medium contains water and a pH is less than 7 (paragraph 0059).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20040053499) in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used) as applied to claim 1 above, in view of Umeda et al. (WO2015005200, a machine-translated English version is used).
Regarding claim 3, Liu is silent about the composition comprising a compound represented by the formula (1), wherein in formula (1), at least four of R1 to R5 are a sulfonic acid (salt) group or an alkyl group substituted with the sulfonic acid (salt) group.  However, Liu discloses that the composition comprises a chelating agent such as ethylenediaminetetraacetic acid (paragraph 0066).  In addition, Umeda teaches that ethylenediaminetetraacetic acid and ethylenediamine-N, N, N’,N’-tetramethylenesulfonic acid are examples of chelating agent in a polishing composition (abstract and lines 336-338).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to substitute ethylenediaminetetraacetic acid in the composition of Liu with ethylenediamine-N, N, N’,N’-tetramethylenesulfonic acid, which is a known equivalent chelating agent as taught by Umeda, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.  Ethylenediamine-N, N, N’,N’-tetramethylenesulfonic acid is a compound represented by the formula (1), wherein in formula (1), at least four of R1 to R5.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20030178320) as applied to claim 5 above, in view of Taniguchi et al. (WO2017150118, a machine-translated English version is used).
	Regarding claim 6, Liu discloses a polymer compound having an anionic functional group (polyalkylaryl ether phosphate, paragraph 0046).  Liu is silent about the polymer compound having an anionic functional group having a weight average molecular weight of 1,000 or more.  However, Liu discloses that the composition is a polishing composition (paragraph 0032).  In addition, Taniguchi teaches that a weight average molecular weight of a polymer compound having an anionic functional group in a polishing composition is a result effective variable and preferably has a weight average molecular weight of 1,000 or more (abstract and paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose a polymer compound having an anionic functional group in the composition of Liu with a weight average molecular weight in the known range as taught by Taniguchi, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713